Exhibit 10.93

[GRAPHIC]

 

 

February 9, 2007

 

As of December 31, 2006

Paul FitzPatrick
83 Havemeyer Pl.
Greenwich, CT 06830

Dear Paul:

This will confirm our agreement regarding your departure from Crown Media
Holdings, Inc. (hereafter “Crown” or “the company”) and its affiliated
companies, effective December 31, 2006, and the corresponding termination, by
mutual consent, of your Employment Agreement with Crown dated as of August 8,
2006, (the “Employment Agreement”).

In consideration for your performance of the obligations described below, Crown
agrees to pay you a Performance Bonus for calendar 2006, calculated in
accordance with Paragraph 3(c) of your Employment Agreement. As Paragraph 3(c)
of the Employment Agreement provides, this bonus will be paid on the date in
2007 that Crown designates for payment of bonuses to its employees in general.

This bonus will be subject to any payroll deductions required by law and shall
not be included in calculating any benefits under the Crown benefit plans.

In return for the above payment, you agree:

(i) To sign and return a copy of this letter. You acknowledge that you have been
given a minimum of 21 days from the date you first received this letter in which
to consult an attorney and consider whether you want to accept and sign this
Agreement. The Agreement will become effective on the eighth day after you sign
it and you have the right to revoke the Agreement during the seven day period
after you sign it. You agree that any changes to this Agreement, whether
material or immaterial, will not restart the running of the 21-day period.

(ii) To be reasonably available, through February 28, 2007, for phone
consultation on Hallmark Channel affiliation issues and questions relating to
other areas for which you were responsible at Crown. In addition, you will
submit such letters of resignation from any Crown subsidiary of which you were
an officer, as Crown may reasonably require.

[GRAPHIC]


--------------------------------------------------------------------------------


(iii) You, on behalf of yourself and your heirs, representatives and assigns,
hereby release and discharge Crown, its parent companies, their predecessors,
subsidiaries and divisions, and all of their respective current and former
directors, officers, shareholders, successors, agents, representatives and
employees of each, from any and all claims you ever had, now have, or may in the
future assert regarding any matter occurring prior to December 31, 2006,
including, without limitation, all claims, demands, damages costs and expenses
regarding your employment or the resignation of your employment with Crown
(including any rights and claims under the Age Discrimination in Employment Act
and any other employment discrimination claims), any contract claim (express or
implied), any tort, any claim for wages or benefits, any claim for breach of a
fair employment practice law or any breach of any other local, stale or federal
law, statute, ordinance, regulation or provision.

(iv) It is understood and agreed that this is a full and final release covering
all known or unknown, undisclosed and unanticipated losses, wrongs, injuries,
debts, claims or damages to you which may have arisen, or may arise from any act
or omission prior to the date of execution of this Agreement arising out of or
related, directly or indirectly, to your employment, or separation from
employment with Crown, as well as any alleged losses, wrongs, injuries, debts,
claims or damages now known or disclosed which have arisen, or may arise as a
result of any act or omission.

(iv) Except as provided herein, you acknowledge that you are owed no additional
compensation in connection with your resignation and that Crown will have no
obligation to provide you at any time in the future any payments or benefits,
other than those provided for in this Agreement and vested benefits under
Crown’s benefit plans, pursuant to the terms of the plans. You acknowledge and
agree that the payments and benefits you receive under this Agreement supersede
and replace any rights you may have had or could have under any severance pay
plan in existence now or in the future at Crown.

(v) You agree that any confidential information which you acquired during your
employment with Crown or any predecessor or parent companies shall not be
disclosed, either directly or indirectly, to any other person or used in a
manner detrimental to the interests of Crown, its parent companies, predecessors
or other related entities. You further agree not retain any business records or
documents relating to any activity of Crown or any of its parents, predecessor,
subsidiary or affiliated companies, and to return and not retain any property
belonging to any of these entities.

(vi) Neither you nor anyone acting on your behalf shall publicize, disseminate
or otherwise make known the monetary terms of this Agreement, directly or
indirectly, to any other person, except for those rendering professional
financial or legal advice, to

2


--------------------------------------------------------------------------------


your immediate family, or unless required to do so by court order or other
compulsory process of law. Notwithstanding the foregoing, you may disclose any
aspects of the agreement which become public as a result of required SEC filings
by Crown.

(vii) You agree to cooperate with Crown in the defense of any legal matter, in
the preparation and production of evidence and in providing testimony in any
judicial or administrative proceeding pending now or in the future that involves
allegations arising during the period of your employment provided that Crown
will reimburse you pursuant to its business travel expense policy for your
reasonable business travel and out-of-pocket expenses incurred in providing such
cooperation and assistance.

(viii) The language of all parts of this Agreement shall in all cases be
construed as a whole, according to its fair meaning, and not strictly for or
against any party. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to conflicts of
law rules.

(ix) You recognize that your complete and total release and discharge of Crown
as provided herein is an indispensable part of Crown’s agreement to pay you the
amounts set forth above and which you would otherwise not be entitled to, and it
is understood that if you hereafter institute any claim, arbitration, lawsuit,
action, investigation, grievance, complaint, charge, demand or other proceeding
of the kind described in the paragraphs above, or breach the additional
obligations set forth in this Agreement, Crown may discontinue or demand
repayment of the compensation and benefits paid under this Agreement.

(x) In the event that you ever contest the enforceability of this Agreement, in
whole or in part, the entire amounts paid or payable by Crown under this
Agreement shall become immediately due and payable to Crown and any further such
payments shall cease. In the event you ever make such challenge, Crown will have
and may pursue its legal remedies for such prior payments.

(xi) This Agreement does not constitute an admission by Crown of any violation
of any law, whether federal, state, local or administrative statute, ordinance,
regulation or provision.

(xii) The terms and provisions of this Agreement are severable and if any term
or provision is held to be invalid or unenforceable, it shall not affect the
validity or enforceability of any other term or provision.

(xiii) This letter sets forth the entire agreement between you and Crown and
supersedes any and all prior oral or written agreements or understandings
between you and Crown, including, but not limited to the Employment Agreement
and the letter

3


--------------------------------------------------------------------------------


agreement with Crown dated June 8, 2006 relating to your services as interim
CEO. This Agreement cannot be modified except by a further writing signed by you
and an authorized representative of Crown.

You also acknowledge that you have received the additional amount of $93,835.20
for 38 days accrued but unused vacation and personal time and that this pay is
compensation for all accrued vacation and personal time that may be due to you
now or in the future.

Crown, on behalf of itself, its parent companies, subsidiaries and divisions
hereby releases and discharges you from any and all claims any of them ever bad,
now has, or may in the future assert regarding your employment by Crown or your
departure from Crown, which are based on facts or circumstances which Crown or
its executive officers knew prior to December 31, 2006 or should have reasonably
known.

If the foregoing correctly and fully reflects our Agreement, please confirm your
agreement by signing duplicate originals in the space designated below.

 

 

 

Very truly yours,





 

 
Crown Media Holdings, Inc.

 

 

 

By:

C. Stanford

 

 

 

Name:

Charles Stanford

 

 

 

Title: 

EVP, General Counsel

 

I am fully aware of and understand this Agreement’s contents and I am entering
into this Agreement knowingly, voluntarily, willfully and free form any coercion
or duress.

ACCEPTED & AGREED:

 

 

 

 

 

By: 


/s/ Paul FitzPatrick

 

Date:

February 9, 2007

 

Paul FitzPatrick

 

 

 

 

 

4


--------------------------------------------------------------------------------